Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-3, 5-9, 11-13, and 15-20 have been examined and rejected. This Office action is responsive to the amendment filed on 01/22/2021, which has been entered in the above identified application.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 11-13, 17-18, and 20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Filman et al. (US 2013/0117376 A1, hereinafter Filman) in view of Brezina et al. (US 20090177754 A1, hereinafter Brezina) in view of Wilhelm (US 20070282802 A1, hereinafter Wilhelm).

As to independent claims 1, 11 and 20, Filman teaches a method (paragraph [0020], FIG. 1 illustrates an example method 100), comprising: 
(paragraph [0057], the email application and/or other program may be configured to scan previewed and/or opened emails to determine whether the email comprises a reference to a shared document; for example, the email 310 that is previewed in the second section 304 comprises a hyperlink 314; the hyperlink 314 is identified for its presence); 
determining, using a processor, destination information associated with the hyperlink, wherein the destination information comprises: subject matter information of a webpage associated with the hyperlink, wherein the webpage is part of a first website (Paragraph [0057], the email application may be configured to determine whether such a hyperlink (e.g., reference) is associated with a shared document.  As an example, the email application may compare the hyperlink to a list of websites that are known to comprise shared documents, wherein one of the list of websites comprising the reference document information associated with the hyperlink is the destination information, and the hyperlink directed website is the first website); and
advertisement-based information of the webpage, wherein the advertisement- based information comprise an indication of advertisement volume on the webpage; and 
providing the webpage information to a user (Fig. 3, paragraph [0057]-[0058], the email application may issue a request for collaboration context data related to the referenced document, wherein the website comprising the reference document information associated with the hyperlink is the destination information; collaboration context data that has been retrieved for the referenced document is displayed in the third section 306 concurrently with the email 310 comprising the reference to the document being displayed in the second section 304). 
Filman does not teach:
presenting, based on the determining and prior to activating the hyperlink, the alternative webpage to a user, wherein the alternative webpage is part of a second website, different than the first website, and wherein the alternative webpage comprises: 
information similar to the subject matter information; and 
a lower advertisement volume than the webpage.
Brezina teaches:
presenting, based on the determining and prior to activating the hyperlink, the alternative webpage to a user, wherein the alternative webpage is part of a second website (paragraph [0078], the participant may hover over a web URL associated to a subject, and the system will automatically create a pop-up to let the participant preview the content related to the URL. Previewing allows the participant to view, for example, without limitation, a web page, a "slideshow" of different pages of the textual document, an image with its original size and aspect ratio, an abbreviated "slideshow" of different pages of the Power point document, or play an audio file, an video file, a streaming video and the like; the original URL is the web address of the first website, and the preview display in the pop-up is second webpage to allow the user to preview the information without launching the first website).
Since Filman teaches a method of determining the destination information associated with the hyperlink identified in the received communication, it would have to launch a preview of the URL content (Brezina, paragraph [0078]).
	Filman/Brezina does not teach:
the alternative webpage is part of a second website, different than the first website, and wherein the alternative webpage comprises: 
information similar to the subject matter information; and 
a lower advertisement volume than the webpage.
Wilhelm teaches:
the alternative webpage is part of a second website, different than the first website (paragraph [0016], the mouse hovered bookmark is part of the first website, with bookmark link information pointed to a first website, and one "alternate" hyperlink is part of a second website), and wherein the alternative webpage comprises: information similar to the subject matter information; and a lower advertisement volume than the webpage (paragraph [0016], if a user at client computer 12 hovers a mouse cursor for a predetermined minimum time over a bookmark, i.e. a name or URL of a web page or web file in the lists of bookmarks; In response, program 40 will request from the web server (such as server 50) addressed by the primary bookmark, a list of current, "alternate" hyperlinks for the primary bookmark over which the mouse hovered. The client request will identify the identity of the primary bookmark over which the mouse hovered. Upon receipt at client computer of the current, alternate bookmarks, web browser 30 will display the current, alternate bookmarks next to the primary bookmark over which the mouse hovered to elicit the request; "alternate" hyperlinks for the primary bookmark are the similar subject matter information).
Since Filman/Brezina teaches a method of determining the destination information associated with the hyperlink identified in the received communication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate that the alternative webpage comprises: information similar to the subject matter information; and a lower advertisement volume than the webpage, as taught by Wilhelm, as the prior arts are in the same application field of analyzing hyperlink related website information to give further web information, and Wilhelm further teaches suggesting alternative web content link based on the user selected URL content. By incorporating Wilhelm into Filman/Brezina would improve the integrity of Filman/Brezina’s system by allowing the user can then select any of the current, alternate bookmarks to request the corresponding web page or web file (Wilhelm, paragraph [0016]).


As to dependent claims 2, and 12, the rejection of claim 1 is incorporated. Filman 
teaches the method of claim 1, wherein the hyperlink is a component of a received transmission (Fig. 3, paragraph [0057], for example, the email 310 that is previewed in the second section 304 comprises a hyperlink 314; the hyperlink 314 is identified for its presence; the email 310 is the transmission, with hyperlink 314 as its component); 


As to dependent claims 3, and 13, the rejection of claim 1 is incorporated. Brezina teaches the method of claim 1, wherein the destination information comprises a summary of content on a webpage associated with the hyperlink (paragraph [0078], previewing allows the participant to view, for example, a web page, a "slideshow" of different pages of the textual document which is the summary of the content).


As to dependent claims 7, and 17, the rejection of claim 1 is incorporated. Filman 
teaches the method of claim 1, wherein the determining comprises accessing, at an accessible storage database, crowd-sourced data comprising the destination information (paragraph [0053], a request for collaboration context data may be transmitted from the email application of the entity previewing/viewing the email to the centralized storage apparatus which has the accessible storage database; paragraph [0057], the email application may compare the hyperlink to a list of websites that are known to comprise shared documents, wherein one of the list of websites comprising the reference document information associated with the hyperlink is the destination information, where the list of websites is the crowd-sourced data).

claims 8, and 18, the rejection of claim 1 is incorporated. Brezina teaches the method of claim I, wherein the presenting comprises presenting responsive to identifying at least one of: a long press and a hover input directed toward the hyperlink  (paragraph [0078], the participant may hover over a web URL associated to a subject, and the system will automatically create a pop-up to let the participant preview the content related to the URL).


Claims 5-6, and 15-16 are rejected under AIA  35 U.S.C §103 as being unpatentable over Filman et al. (US 2013/0117376 A1, hereinafter Filman) in view of Brezina et al. (US 20090177754 A1, hereinafter Brezina) in view of Wilhelm (US 20070282802 A1, hereinafter Wilhelm) and in view of Zhou et al. (US 20140041029 A1, hereinafter Zhou).

As to dependent claims 5, and 15, the rejection of claim 1 is incorporated. Filman/Brezina/Wilhelm does not teach the method of claim 1, wherein the advertisement-based information further comprises at least one of: an advertisement-level, an advertisement rating, and an advertisement-blocker effect.
	Zhou teaches:
the advertisement-based information further comprises at least one of: an advertisement-level, an advertisement rating, and an advertisement-blocker effect (paragraph [0065], when a URL "A" to be detected is processed, if the risk type of the URL "A" to be detected is a risk URL with the malicious advertisement of which the risk level is "low risk", the processing policy corresponding to the low-risk level is to display the original webpage content; the risk type of the URL "A" is the analyzed advertisement level of the hyperlink based webpage).
Since Filman/Brezina/Wilhelm teaches a method of previewing the destination information associated with the hyperlink identified in the received communication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the advertisement-based information comprises at least one of: an advertisement-level, an advertisement rating, and an advertisement-blocker effect, as taught by Zhou, as the prior arts are in the same application field of presenting hyperlink based information on user interface, and Zhou further teaches analyzing risk of a webpage associated with the hyperlink. By incorporating Zhou into Filman/Brezina/Wilhelm would expand the utility of Filman/Brezina/Wilhelm’s system by allowing processing the URL according to the risk level and the processing policy (Zhou, paragraph [0057]).


As to dependent claims 6, and 16, the rejection of claim 1 is incorporated. Filman/Brezina/Wilhelm does not teach the method of claim 1, wherein the determining comprises: 
prefetching content of a webpage associated with the hyperlink; and 
analyzing the content on the webpage to determine the destination information.
	Zhou teaches:
 (paragraph [0065], when a URL "A" to be detected is processed, if the risk type of the URL "A" to be detected is a risk URL with the malicious advertisement of which the risk level is "low risk", the processing policy corresponding to the low-risk level is to display the original webpage content; the risk type of the URL "A" is the analyzed content information of the destination webpage of the URL "A", and the content is pre-analyzed before the webpage content is displayed).
Since Filman/Brezina/Wilhelm teaches a method of previewing the destination information associated with the hyperlink identified in the received communication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate prefetching content of a webpage associated with the hyperlink; and analyzing the content on the webpage to determine the destination information, as taught by Zhou, as the prior arts are in the same application field of presenting hyperlink based information on user interface, and Zhou further teaches analyzing risk of a webpage associated with the hyperlink. By incorporating Zhou into Filman/Brezina/Wilhelm would expand the utility of Filman/Brezina/Wilhelm’s system by allowing processing the URL according to the risk level and the processing policy (Zhou, paragraph [0057]).

Claims 9, and 19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Filman et al. (US 2013/0117376 A1, hereinafter Filman) in view of Brezina et al. (US 20090177754 A1, hereinafter Brezina) in view of Wilhelm (US 20070282802 A1, hereinafter Wilhelm) and in view of Krasadakis et al. (US 20170212583 A1, hereinafter Krasadakis).

As to dependent claims 9, and 19, the rejection of claim 1 is incorporated. Filman/Brezina/Wilhelm does not teach the method of claim 1, wherein the presenting comprises presenting responsive to identifying that a gaze location of a user is directed toward the hyperlink.
Krasadakis teaches:
the presenting comprises presenting responsive to identifying that a gaze location of a user is directed toward the hyperlink (paragraph [0062], a web link (or uniform resource locator (URL) or similar resources) may be selected and/or visited upon receiving a gaze, which may include additional logic, such as at least x milliseconds of duration).
Since Filman/Brezina/Wilhelm teaches a method of previewing the destination information associated with the hyperlink identified in the received communication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the presenting comprises presenting responsive to identifying that a gaze location of a user is directed toward the hyperlink, as taught by Krasadakis, as the prior arts are in the same application field of presenting hyperlink information based on different type of user gesture, and Krasadakis further teaching user gazing to select a hyperlink. By incorporating Krasadakis into Filman/Brezina/Wilhelm would expand the utility of Filman/Brezina/Wilhelm’s system by provide the user with the ability to view more information regarding the content item that was or is still being gazed (Krasadakis, paragraph [0062]).


Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 11, and 20.
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive.
	As to independent claims 1, 11, and 20, Applicant argues that combination of Filman in view of Brezina in view of Wilhelm does not teach the newly added feature of the claim. Specifically, applicant argues that Wilhelm does not teach the element “the alternative webpage is part of a second website, different than the first website”. Contrary as argued by the applicant, Wilhelm teaches bookmark based webpages. Bookmark is the address of a website which allows a user to enable quick access the website in future. Thus a bookmark is “part of a website”, with the mouse hovered bookmark as part of the first website, and one "alternate" hyperlink as part of a second website. The "alternate" hyperlink referred website has similar subject matter information as the primary bookmark referred website.
	The claim language recites that the alternate webpage comprises: information similar to the subject matter information; and a lower advertisement volume than the webpage. The two elements “information similar to the subject matter information”-(A) and “a lower advertisement volume than the webpage”-(B) are two different types of 
	As a conclusion, Filman in view of Brezina in view of Wilhelm teaches the amended independent claims 1, 11, and 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
Jennifer TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Q.W./

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143